Order                                                                          Michigan Supreme Court
                                                                                     Lansing, Michigan

  December 30, 2020                                                                 Bridget M. McCormack,
                                                                                                  Chief Justice

  160150                                                                                 David F. Viviano,
                                                                                         Chief Justice Pro Tem

                                                                                       Stephen J. Markman
                                                                                            Brian K. Zahra
  PEOPLE OF THE STATE OF MICHIGAN,                                                    Richard H. Bernstein
            Plaintiff-Appellant,                                                      Elizabeth T. Clement
                                                                                      Megan K. Cavanagh,
                                                                                                       Justices
  v                                                        SC: 160150
                                                           COA: 339668
                                                           Ionia CC: 2015-031675-AR
  ANTHONY MICHAEL OWEN,
          Defendant-Appellee.

  _________________________________________/

         On November 12, 2020, the Court heard oral argument on the application for leave
  to appeal the July 23, 2019 judgment of the Court of Appeals. On order of the Court, the
  application is again considered, and it is DENIED, because we are not persuaded that the
  question presented should be reviewed by this Court.

         ZAHRA, J. (dissenting).

         I dissent from the Court’s denial of leave. In my view, the Court of Appeals
  clearly erred by concluding that the arresting deputy sheriff made an unreasonable
  mistake of law regarding the applicable speed limit that justified the traffic stop of the
  defendant’s vehicle. The Court of Appeals failed to assess this case from the objective
  perspective of the deputy. I would reverse the judgment of the Court of Appeals and
  reinstate the judgment of the circuit court, which ruled that the deputy’s actions were
  objectively reasonable and highlighted the absence of any indicia of bad faith on the
  deputy’s part.

         In 2015, defendant was stopped by a deputy of the Ionia County Sheriff’s
  Department for speeding on southbound Parsonage Road while driving at 43 miles per
  hour; evidence obtained as a result of the stop resulted in his arrest for operating a vehicle
  while visibly impaired, MCL 257.625(3), and being a concealed pistol licensee in the
  possession of a firearm while intoxicated, MCL 28.425k(2).

          At that time, the vicinity of the road at which defendant was stopped displayed no
  southbound-posted speed limit, but there was a northbound-posted speed limit of 25
  miles per hour. The 25-miles-per-hour sign was not legally posted, according to the
  circuit court. The Court of Appeals affirmed, and I accept the premise that the legal
  speed limit—both northbound and southbound—was 55 miles per hour, and that
  defendant was driving slower than 55 miles per hour when he was stopped. The sole
  issue here, accepting the above premise, is whether the traffic stop violated the Fourth
  Amendment.
                                                                                                                 2


       “A traffic stop for a suspected violation of law is a ‘seizure’ of the occupants of
the vehicle and therefore must be conducted in accordance with the Fourth
Amendment.”1 Such a “seizure[] based on mistakes of fact can be reasonable.”2
Similarly, such a seizure “can rest on a mistaken understanding of the scope of a legal
prohibition.”3 However, “the Fourth Amendment tolerates only reasonable mistakes, and
those mistakes—whether of fact or of law—must be objectively reasonable.”4 In my
view, it was objectively reasonable for an officer in the deputy sheriff’s position to
believe that: (a) the applicable speed limit was 25 miles per hour on northbound
Parsonage Road by the explicit posting of such a limit; (b) there was no distinctive traffic,
safety, or other signage of southbound Parsonage Road compared to northbound
Parsonage Road; and (c) the applicable speed limit statutes in effect at the time, MCL
257.627, MCL 257.628, and MCL 257.629,5 reflect a single speed limit for a particular
“highway segment[]” or “highway[],” as those terms may reasonably be understood as
contemplating that lanes of travel on a single highway extend in both directions of the
highway, and if not otherwise signaled, the speed limit would be the same in both
directions. Accordingly, although he was mistaken, it was objectively reasonable for the
deputy sheriff to have surmised that the applicable speed limit was 25 miles per hour on
southbound Parsonage Road and to therefore stop defendant on the basis of that
understanding. For these reasons, I respectfully dissent from our order denying leave to
appeal. I would instead reverse the judgment of the Court of Appeals and reinstate
defendant’s convictions and sentences.

          MARKMAN and VIVIANO, JJ., join the statement of ZAHRA, J.




1
    Heien v North Carolina, 574 U.S. 54, 60 (2014).
2
Id. at 61.
3
 Id. at 60.
4
 Id. at 66.
5
    This section has since been repealed. See 2016 PA 445.



                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           December 30, 2020
           t1229
                                                                               Clerk